Citation Nr: 0032741	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an upper respiratory 
disorder, claimed as a lung disorder.

2. Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1996 by the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to 
be codified at 38 U.S.C. § 5103A).

In the veteran's case, with regard to his claim of 
entitlement to service connection for an upper respiratory 
disorder, claimed as a lung disorder, the Board notes that, 
after the veteran indicated that he had received postservice 
treatment at several VA facilities for his alleged 
disability, the RO requested treatment records from certain 
VA Medical Centers in California, Nevada, Texas, and Florida, 
but the VA facilities reported that no records were 
available.  However, it does not appear that the RO fully 
complied with the notice provisions of the VCAA, and, 
therefore, this case will be remanded to the RO for that 
purpose.

With regard to the veteran's claim of entitlement to 
evaluation in excess of 30 percent for migraine headaches, 
the Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8100 
provides that an evaluation of 50 percent for migraine is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  At a personal hearing before 
the undersigned in October 2000, the veteran testified that 
he had headaches 2 or 3 times per week which required him to 
leave work and go home.  He submitted a Social Security 
Administration earnings statement which showed that his 
highest earnings of $34,018 were in 1985 and that he earned 
$16,772 in 1999.  However, he did not submit a statement by 
his current employer as to his absences from work or 
personnel records from recent employers showing his absences 
and the reasons for the absences.  The Board finds that, 
while this case is in remand status, such information should 
be obtained from the veteran's current and recent employers.

Accordingly, this case is REMANDED to the RO for the 
following:

1. With regard to postservice VA records 
of treatment for respiratory symptoms 
identified by the veteran, the RO 
should comply with the notice 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2. After obtaining any necessary releases 
from the veteran, the RO should 
attempt to obtain the following 
information from any company or agency 
which has employed the veteran since 
June 1996: his position; duties; rate 
of pay; and dates of absences and 
reasons for absences.  With regard to 
any absences, each employer should be 
specifically asked to state whether 
any absences were due to complaints of 
headache pain and, if so, the dates on 
which the veteran did not report to 
work or left work due to a headache.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



